                                                                                     JUfJ 1 9 7.UW
                          UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSE~ /er\ u. :; f}strict Court
                                  AT KNOXVILLE          Easts ,n i> ·u-Jct of Tennesseo.
                                                                                     At ~,noxvil/e       · ....
IN THE MATTER OF THE WARRANT FOR
ADMINISTRATIVE INSPECTION OF:

TRENT W. CROSS, M.D.                                         Docket No3 : d\'O    -·\'{\J - \CY\D
1104 MERCHANT DRIVE
KNOXVILLE, TENNESSEE 37912


                                WARRANT FOR INSPECTION


       To Diversion Investigator Merry C. Church and any other duly authorized investigator or
agent of the Drug Enforcement Administration of the United States Department of Justice.

        Application having been made and probable cause as defined by Title 21 United States
Code (U.S.C.), Section 880(d)(l), having been shown by the affidavit of Diversion Investigator
Merry C. Church of the Drug Enforcement Administration for an inspection of the controlled
premises of Trent W. Cross, M.D., 1104 Merchant Drive, Knoxville, Tennessee 37912, and
described as a medical clinic located in the center portion of a single-story brick office building.
The office itself displays the name "WAY-LESS WEIGHT LOSS CLINIC," to the right of the
clinic entrance, it appearing that such inspection is appropriate pursuant to 21 U.S.C. § 880.

        Therefore, pursuant to the provisions of 21 U.S.C. § 880, you are hereby authorized to
enter the above-described premises during ordinary business hours in a reasonable manner and to
a reasonable extent for the following purposes:

       (1) inspect and inventory all finished or unfinished controlled substances on the premises,
           including the collection of samples if necessary, and inspect all pertinent equipment,
           containers, and labeling found therein;
       (2) inspect and copy records, files, reports, official order forms, prescriptions, and other
           documents required to be made, kept and maintained under the provisions of the
           Controlled Substances Act, 21 U.S.C. § 800, et seq., including electronically-stored
           data, for the purpose of verifying that said records, files, reports, official order forms,
           prescriptions, other documents and controlled substances are properly kept and
           maintained; and,
       (3) inspect all records, files, papers, processes, controls and facilities appropriate for
           verification of the records, reports and documents required to be kept under the
           provisions of the Act and regulations promulgated thereunder.

       You are hereby further authorized to seize from the above-described controlled premises
such of the following records, reports, documents, files and inventories, as are appropriate and
necessary to the effective accomplishment of the inspection, and for the purpose of copying and



 Case 3:20-mj-01090-DCP Document 4 Filed 06/19/20 Page 1 of 5 PageID #: 9
verifying their correctness, or that are used or intended to be used in violation of the Controlled
Substances Act:

     (1) any and all records showing physical inventories of controlled substances (perpetual and
         biennial), including electronically-stored inventories;
     (2) any and all records showing the distribution, dispensing, administration, or otherwise
         disposal of controlled substances, including electronically-maintained records;
     (3) any and all records showing ordering and receipt of controlled substances, including
         electronically-maintained records, including executed DEA Form 222, Official Order
         Forms;
     (4) any and all reports of theft or loss of controlled substances, including DEA Form 106,
         Report of Theft or Loss of Controlled Substances, and including electronically-stored
         records;
     (5) any and all records pertaining to the destruction of controlled substances, including DEA
         Form 41, Registrant's Inventory of Drugs Surrendered and including electronically-
         stored records.

    This Court authorizes you to copy the above listed items as contained in any computerized
format, including hard drives, diskettes, and other such storage devices where records and
documents sought by this administrative inspection warrant may be found in electronic form and
perform whatever techniques are necessary to ensure that the copies are accurate copies.



       A prompt return shall be made by the inspecting officers to the undersigned United States
Magistrate Judge, showing that the inspection has been completed and accounting for all
property seized pursuant to this warrant, not later than 10 days from the issuance of this warrant.




1.9/ }it;) "20"2.0
date '
                                                     ~~Q_R~~(
                                                     Debra C. Poplin
                                                     United States Magistrate Judge

                                                                                                              \
                                                                                       1   .l,                                                'l                      r)

                                                                                           <) ,,.,'/-'< . ,
                                                                                                 •'.,I J ' '                 /           .
                                                                                                                                              ',,' ,•', / l
                                                                                                                                                   I       •I     I,)
                                                                                                      1   l         I    11                        ,•,• ",'       J
                                                                                                              /,)       ,,       ;: ·'       : '       I    I J




Case 3:20-mj-01090-DCP Document 4 Filed 06/19/20 Page 2 of 5 PageID #: 10
                                                     RETURN

I received the attached administrative inspection warrant on -~--'u""'.....c'--"--""..t_---'       · _
                                                                                          I lt'-'-,1- .0._0_2._6____

On     vf\..   I 8' ').()10 at Cf ; IO o..., m, , I conducted administrative inspection of the
prem1 es described in the warrant and I left a copy of the warrant with
~rt.o t     ).J. & o5S. rYI .D..

The following records and/or samples of controlled substances were seized pursuant to the
warrant:
                                                               A:ll o r ; 'i ; ('\c::'\_ I
                                                were...                                    OL   n.   J.. re1urAe ~




                                                                                                              .JUN 1 9 2020

                                                                                                       Cle rk, U. S. District Cou rt
                                                                                                     Es ste rn Dis '. rict of Ten nessee
                                                                                                               At Knoxville




                                                           Merry . Cliurch
                                                           Diver on Investigator
                                                           Drug Enforcement Administration


Subscribed and sworn to and returned before me this - - - - - - day of - - - - - -
2020.




                                                       NAME OF JUDGE OR MAGISTRATE
                                                       United States Magistrate Judge




 Case 3:20-mj-01090-DCP Document 4 Filed 06/19/20 Page 3 of 5 PageID #: 11
                                                                    U.S. DEPARTMENT OFJUSTICE- DRUG ENFORCEMENT ADMINISTRATION
                                                                                     RECEIPT FOR CASH OR OTHER ITEMS
TO: (Name, Title, Address (including ZIP CODE), if applicable)                                                                                         FILE NO.                                                                G~DE.P 19ENTIFIER


                                                                                                                                                       FILE TITLE
                                                                                                                                                                                                                               I   I
                                                                                                                                                                                                                                   !7
                                                                                                                                                                                                                                          '•     , \.
                                                                                                                                                                                                                                                ,-L   \•         ''\ (\
                                                                                                                                                                                                                                                                 / ✓      l


                                                                                                                                                                             \"'C - l 6- 20 i D
                                                                                                                                                       DATE                                           --,                      \ .
                                                                                                                                                                                                       _) ,., ' I ·•, t..·,,   /;,."::!",
                                                                                                                                                                                                                               w~         ,
DIVISION/DISTRICT OFFICE

                \ I\
                       '\
                            -·
                                 ii
                                 ~
                                          '
                                      I I \ r-'
                                        l   ---        i'
                                                            I
                                                                I
                                                                                                                                          I
                                                                                                                                         ; ,/ '
                                                                                                                                      ·.1· '- r
                                                                                                                                                                                                                                               ,j
                                                                                                                                                                                                                                               t
                                                                                                                                                                                                                                                    ~
                                                                                                                                                                                                                                                    !-:..-.. ;
                                                                                                                                                                                                                                                                  ~-.......~
                                                                                                                                                                                                                                                                 U•:..--;:n    lJ
                                                                                                                                                                                                                                        JUN 19 2020
                                                                                                                                                                                                                           Clerk, U. S. Disti ict Court
                                                                                                                                                                                                                         Ea:::r;::~;, 0: ,;; ;,;l:t or lennessee
                                                                     I hereby acknowledge receipt of the following described cash or other item(s);
                                                                    which was given into my custody by the above named individual.            •                                                                                       At f(noxville
    AMOUNT or QUANTITY . ·                                                                             DESCRIPTION OF ITEM(S)                                                                                            PURPOSE (If Applicable)
                                                                                                                                                                                                                                    ,7
                                                                                                                                                                                                                                                l't)r
                                                                                          Li f
                                                                                               I   '                                      :' !



                                                                                                                                                 ..l. i/   I   l   I     L!..Y~]                               ,\         )'




                                                                    • •. '
                                                                             ;..,--
                                                                                 I
                                                                                     ..                                                                            \
                                                                                                                                                               1L.,t )_
                                                                                                                                                                       ........   /   (\.    .        '.--;
                                                                                                                                                                                            ( L,y.,> li; /
                                                                                                                                                                                                                     )
                                                                                                                                                                                                      ~        .,/
                                                                             I                                  i
                                                                    I\'!                                ..( (.i.                                               ,;,!,;, i ;J,. ~/                           1    L, /,,/'l.)
                                                                                                                                                                                                                     . _/
                                                                j                         f•



                                                                                              ,_          . . I         . . ,, ·,                                                                              .,.     )
                                                                                             1 1 ( ,,1 ._j,_:/ 1 1 1.- i).-\..l
                                                                         1;i,l I L \1/.,. i \.,.                                                                                                          ._J_·.',,L/2
                        --- --- ____::_____ -__.-:!.--------- -~- J                                                           ---··- ·- ____________ __ ,. _ __ ,__.!_":_____/




                                                                                                       ()I I/".n..f'   5_...-✓,/ --
                                                                                                           ,,                  ,




                  '
                                     - I /I', :,,,,V)'
                ,i1         \
                                I , I ./ ,


            /



RECEIVED BY (Signature) /

1
 1~r/ 1/    ,
                                 r
                                L./
                                         /I /
                                                  ,/

                                         ;1/)''---.
                                                                                                                                      NAME AND TITLE (Print or Type)
                                                                                                                                      /'-·,
                                                                                                                                      f-..,,,J              l-_;
                                                                                                                                                                   l-•,,-1
                                                                                                                                                                   , /t.,: .r r
                                                                                                                                                                     "--· '""'- u
                                                                                                                                                                                                                     (! /
                                                                                                                                                                                                                                       r c._        l.,
                                                                                                                                      NAME AND TITLE (Print dr Type)
                                                                                                                                                                         1
                                                                                                                                                             i
                                                                                                                                        r>rr I·v·•f:/i4,.,,, l,(
                                                                                                                                       L,,_i..                                                   ,,
                                                                                                                                                                                                                  ✓"'?
                                                                                                                                                                                                  J111"115,ri -~vvr0---
      1
FORM DEA-12 (8.-0_2)-Previous editions obsolete                                                                                                                                             Bectronic Form Versibn Designed in JetForm 5.2 Version


                Case 3:20-mj-01090-DCP Document 4 Filed 06/19/20 Page 4 of 5 PageID #: 12
                                                                                                                                                                                                                                           .,,-.
                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                       i


                                                                                                      U.S. DEPARTMENT OF JUSTICE- DRUG ENFORCEMENT ADMINISTRATION
                                                                                                               RECEIPT FOR CASH OR OTHER ITEMS
TO: (Name, Title, Address (including ZIP CODE), if applicable)                                                                                                                                               FILE NO.                                                          G-DEP IDENTIFIER

                              ('f\              Ji I       I'   '- \              c•                  i.-- I   v' '    '             /..,
                                                                                                                                                                                                             FILE TITLE
                                                                                                                                                                                                                                                                                      e
                                                                                                                                                                                                                                                                                      t,
                                                                                                                                                                                                                                                                                          ..,
                                                                                                                                                                                                                                                                                       ij t,__
                                                                                                                                                                                                                                                                                                       ;-_,

                                                                                                                                                                                                                                                                                                       ~          ·,
                                                                                                                                                                                                                                                                                                                  !• . .:.:




                                                                                                                                                                                                                                                                                              .JUN 1 9 2020
                                                                                                                                                                                                             DATE ,
                                                                                                                                                                                                                 /
                                                                                                                                                                                                                Vi I
                                                                                                                                                                                                                    111•//I'
                                                                                                                                                                                                                       o   C
                                                                                                                                                                                                                                                               o              ,:,C~S-k,        ::I , S.                 District Court
                                                                                                                                                                                                                                                                        E ;_._   St1.; f'() l.): :· tri r i n f T.                              ""
DIVISION/DISTRICT OFFICE                                                                                                                                                                                                                                                                       At Knoxv ille                                     -
 l ._, ., ._, 1/ . l                            i_ -(


 1
  •·                              Ii
 ['-   ----   J   /     V '       I        ··(




                                                                                                  I hereby acknowledge receipt of the following described cash or other •item(s),
                                                                                                  which was given into my custody by the above named individual . .
   AMOUNT or QUANTITY                                                                                                       DESCRIPTION OF ITEM Sl                                                                                                              PURPOSE (If Applicable)
                                                                                                                                                                                                                                 I'                     .....---,                I                                     /         .
                                                                                                                                                                                                                             ' 1/
                                                                                                                                                                                                                         c.. .......                      I,
                                                                                                                                                                                                                                                           t   ......   ...   ' -1- , i'
                                                                                                                                                                                                                                                                                     :.,,"     ,   "       ,·
                                                                                                                                                                                                                                                                                                       \ ..,•      /.         ---1. ..   .J


                                                                                                                                                                                                                                                   ,---·~
                                                                    !....~_):..         /-'1 . 1......//                                                                                                                                                  \(_           t,J            '     ) -       I      r     ,,, /\               -,L.
                  ' i         j
                  \b _., I,..._)
                                      f     ··,                     ,·i
                                                                    ·-    '-~-)       ...,       _-    ,"
                                                                                                               i
                                                                                                               i •./\ . ·.
                                                                                                                                            I   •,

                                                                                                                                     2 _f /~ ,\_..// -~ . . . : (
                                                                                                                                                                                  ,
                                                                                                                                                                                  l
                                                                                                                                                                                          ;
                                                                                                                                                                                          •,.- I   ,   -~ /1., 1


                                                                     I                                                     _.I
                                                                    {---
                                                                    ;,;;:.J ..JI\                .,     lo,~          ··, '/
                                                                                                                      c.v 1 c
                                                                                                                                                                              I--:•
                                                                                                                                                                              I       ~




                                                                                                                                                                                                                                                          __   .,.,., /




                                                                                                                                                     r / ':, ,. . t,...vl )


                                                                                                                            ~-/ v' , / .
                                                                                                                                 I              /
                                                                                                                            /




                                                                ,    ·1    ,.,...._          .                 i
                                                   ' ~-                   I ~-,,--
                                          ti\          \        h    I       /




                                                                                                                                                                              NAM~ AND TIT~E (Print or Type)
                                                                                                                                                                                          ,.. ,/i // t-,,·1
                                                                                                                                                                                  1Ii. ,,•.•.,/:                        1.                  .    r .;' /' -
                                                                                                                                                                                                                                                r .(·    ::;_,1-- ---




FORM DEA-12 (8-0'2)· PreviouJ editions obsolete .                                                                                                                                                                                Bectro~ic Form Version-Designed in JetForm 5 .2 Version
                                                                                                                                                                                                                                  ....____/
                        Case 3:20-mj-01090-DCP Document 4 Filed 06/19/20 Page 5 of 5 PageID #: 13
